Citation Nr: 0822731	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-41 160	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for coronary artery 
disease.

3.	Entitlement to service connection for hypertension.

4.	Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.	Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

6.	Entitlement to a compensable rating for adenocarcinoma of 
the prostate, status post radiation therapy, to include 
restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970, October 1991 to February 1992, and September 2002 to 
July 2003.  

The veteran's claim comes before the Board of Veteran's 
Appeals 9Board) on appeal from rating decisions of the 
Department of Veteran's Affairs ' (VA) Regional Office (RO) 
in Little Rock, Arkansas, that denied the benefits sought on 
appeal.  

In March 2008 the Board decided the issue of entitlement to a 
compensable rating for adenocarcinoma of the prostate, status 
post radiation therapy, to include restoration of a 100 
percent rating, and remanded the first five issues listed on 
the cover page of this vacatur.  The Board later learned that 
the veteran died in April 2006, before the Board's March 2008 
decision and remand.  The instant decision vacates the March 
2008 Board decision and remand.  A separate decision 
dismisses the veteran's appeal due to the death of the 
veteran.  


FINDINGS OF FACT

1.  In March 2008, the Board denied the veteran's claim of 
entitlement to a compensable rating for adenocarcinoma of the 
prostate, status post radiation therapy, to include 
restoration of a 100 percent rating, and remanded the first 
five issues listed on the cover page of this vacatur.  

2.  After the March 2008 decision and remand, the Board was 
notified of the veteran's death.

3.  The Board did not have jurisdiction to issue the decision 
and remand after the veteran's death.  

CONCLUSIONS OF LAW

The March 28, 2008, decision and remand by the Board was not 
in accordance with due process and is vacated.  38 C.F.R. 
§ 20.904(a)(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

On March 28, 2008, the Board denied the veteran's claim of 
entitlement to a compensable rating for adenocarcinoma of 
the prostate, status post radiation therapy, to include 
restoration of a 100 percent rating, and remanded the issues 
of entitlement to service connection for tinnitus, coronary 
artery disease, hypertension, chronic obstructive pulmonary 
disease (COPD), and entitlement to an initial rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD).  Thereafter, the Board was notified that the veteran 
had died on April [redacted], 2006.  

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

As the veteran died before the Board decided and remanded the 
claim in March 2008, the Board had no jurisdiction to 
adjudicate the veteran's claim. See 38 U.S.C.A. § 7104(a); 38 
C.F.R. § 20.1302.

In Landicho v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's action and dismiss the appeal. The vacatur of the 
Board's March 285, 2008 decision and remand,  and dismissal 
of this appeal on these grounds ensures that the action 
ordered by the Board and the underlying decision by the RO 
have no preclusive effect in the adjudication of any accrued 
benefits claims derived from the veteran's entitlements, and 
which may ensue in the future. Therefore, consistent with the 
Court's reasoning set forth in Landicho, supra, and to accord 
due process, the Board will vacate its March 28, 2008 remand. 
38 C.F.R. § 20.904(a). As noted in the above introduction 
section, a separate Board decision dismisses the appeal of 
the claims.

ORDER

The Board's March 28, 2008 remand in the above captioned 
appeal is vacated.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


